Title: To George Washington from John Blair, 10 March 1758
From: Blair, John
To: Washington, George



Sir
Wmsburgh March 10th 1758th

The Bearer James Holloway is a Soldier in your Regiment sent from York County & under Capt. Lewis at Patterson’s Fort, but being very infirm got a Furlow from his Captain for 3 Months, wch was continued by the Governor for 2 more. I thought of discharging him, but waited in hopes of seeing you to do it. He says he has received but 2 months pay, if so there is 6. mos. pay due to him & better. He now applies for a discharge for his Bror John & himself, on consideration of his having enlisted two men before Mr Smith a Justice of York which he will Shew you, and of his delivering them to you at his own Expence, which I think may be accepted, as their antient Father wants John’s assistance & James can be of no use to you. But as he could not travell with them without Money & he had been at abt 40s. Expence upon them, I have furnished him with £5. from the Treasury, wch you will deduct from their wages; unless you think any part of it due to him for enlisting one in his room who I am perswaded you would have discharged as useless. One of them John Carter says he has 10. Guineas due to him from Capt. Whelden of a Ship at Holts, wch as he is enter’d into his Majestys Service he hopes the Captain will be obliged to pay him; if you can be of any service to him in it, it will be kind, & help to equip him with Linnen &ca—By him I send you Letter of the 8. Instt but shall write again on the Supject lest that should miscarry. I give him too a Letter for One George Speake an Ensign in your Regiment that came to me t’other day by an Express from Lord Loudoun—I heartily wish you health & am Sir Your most Obedt hble Servt

John Blair, P.



James tells me he knows of 5 Deserters in Northumberland wch with Assistance he could take up. & believes he could enlist some more men if he had direction for it.

